Order, Supreme Court, New York County, entered January 14, 1976, denying the defendant-appellant Hoppenfeld’s motion for an order striking the action from the jury calendar, unanimously reversed on the law, and the motion granted, without costs and without disbursements. This court has previously designated trial counsel Alfred Julien as stakeholder of one third of the counsel fee derived from litigation against the City of New York, which was settled for the sum of $500,000. (Geller v Julien, 50 AD2d 747.) The defendant-appellant Hoppenfeld was the attorney originally retained in the matter, and the controversy is between him and the plaintiff Geller who has a claim against said defendant-appellant for any work he may have done in the case at the request of the defendant-appellant. There being a joinder of claims for equitable and legal relief, a jury trial must be considered waived. (Paterno & Sons v Town of New Windsor, 43 AD2d 863; Epstein v Paganne Ltd., 39 AD2d 855.) Concur&emdash;Stevens, P. J., Kupferman, Lupiano, Lane and Lynch, JJ.